Name: Commission Regulation (EEC) No 3432/82 of 17 December 1982 fixing export refunds for raw tobacco in respect of the 1982 crop
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 82 Official Journal of the European Communities No L 361 /17 COMMISSION REGULATION (EEC) No 3432/82 of 17 December 1982 fixing export refunds for raw tobacco in respect of the 1982 crop tional cases referred to in the second subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 727/70 which allows a refund to be fixed outside the limits laid down therein for the varieties in question ; Whereas, applying the abovementioned rules and criteria to existing conditions on the market in tobacco, and in particular to prices in the Community and on the world market, it follows that the amount of the refund and the products and countries in respect of which it should apply should be as specified in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas, by virtue of Article 9 of Regulation (EEC) No 727/70 , the difference between the world market prices of the products referred to in Article 1 of that Regulation and their prices within the Community may be covered by an export refund ; Whereas, pursuant to Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and criteria for fixing the amount of such refunds (3), the granting of export refunds is to be limited to baled tobacco produced from leaf tobacco harvested in the Commu ­ nity ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors indicated in Article 2 ( 1 ) of Regulation (EEC) No 326/71 ; Whereas the outlets for some varieties are very limited or entail very high transport costs ; whereas, also, some exporting third countries' prices have a marked impact on the competitive position of Community tobacco ; whereas, under Article 4 of Regulation (EEC) No 326/71 , this situation constitutes one of the excep ­ HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1982 crop in respect of which the export refund provided for in Article 9 of Regulation (EEC) No 727/70 shall be granted, and the amount of such refund and the third countries of destination for which it shall apply, shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4 . 1970, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 27 . O OJ No L 39, 17 . 2 . 1971 , p . l . No L 361 / 18 Official Journal of the European Communities 22. 12. 82 ANNEX Serial No Varieties Amount of refund (ECU/kg) Countries of destination 1 Badischer Geudertheimer 0-34 \ 2 4 Badischer Burley E (a) Paraguay (b) Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre 0-34 0-34 0-34 / to all third countries 7 Bright 0-30 \ 8 9 Burley I Maryland 0-30 0-30 f to all third countries with the excep ­ Ã  tion of the USA and Canada 10 Kentucky 0-44 11 (a) Forchheimer Havanna II c) , 0-34 to all third countries 13 Xanti-YakÃ 0-44 \ 14 (a) Perustitza (b) Samsun 0-44 0-30 f to all third countries with the excep ­ ( tion of Turkey and Yugoslavia 15 Erzegovina 0-44 ' 16 (a) Round Tip (b) Scafati (c) Sumatra I j 0-72 to all third countries with the excep ­tion of the USA and Canada 17 Basmas 0-34 v 18 Katerini and similar varieties 0-34 19 Kaba Koulak classic 0-34 20 21 (a) Kaba Koulak non classic (b) Elassona, Myrodata Smyrne, Trapezous, and Phi 1 Myrodata Agrinion 0-44 0-44 0-44  º to all third countries with the excep ­ tion of Turkey and Yugoslavia 22 Zichnomyrodata 0-34 23 Tsebelia 0-44 24 Mavra 0-44 / 25 26 Burley GR Virginia GR 0-30 0-30 Ã  to all third countries with the excep ­ Ã  tion of the USA and Canada